NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



RONALD CARL BURCHAM,               )
                                   )
           Appellant,              )
                                   )
v.                                 )           Case No. 2D17-4916
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 22, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Thomas P. Barber,
Judge.

Ronald Carl Burcham, pro se.


PER CURIAM.

             Affirmed.




CASANUEVA, SILBERMAN, and ROTHSTEIN-YOUAKIM, JJ., Concur.